DETAILED ACTION
Claims 1-12 are pending. Claims 1, 2, 4-9, 11-12 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 13, 2021.  As directed by the amendment: claims 1, 2, 4-9, 11-1 have been amended.  Thus, claims 1-12 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the abstract and specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections. 
Response to Arguments
Applicant's arguments filed September 13. 2021 have been fully considered but they are not persuasive. 
Applicant argues that the terms “evaluation device”, “detection unit”, and “air volume flow measuring unit” should not be interpreted under 35 USC §112(f).  The examiner respectfully disagrees.  The terms are only defined by their function with a nonce term such as “unit” or “device” which does not provide additional structure.  The examiner, however, has removed the rejection under 35 USC §112(b) for these terms as the examiner agrees that one having ordinary skill in the art would understand what 
Applicant argues that the claims have been amended to overcome the rejection.  The examiner respectfully disagrees.  In some cases the amendments have introduced additional confusion, and in other instances the amendments did not address the issues presented in the Non-Final Rejection.  For example, the amendment of the term “close” to “near” in claims 7, 11 and 12 is merely replacing one word with a synonym and thus the rejection is maintained. 
In an attempt to promote compact prosecution the examiner called the Applicant to propose an examiner’s amendment to which the Applicant did not respond. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the time" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.

Claim 1 recites the limitation "the actual value of the measured air volume flow" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Furthermore, it is unclear what the difference is between this value and the previously recited “the measurement result” of lines 19 and 25 would be.  
Claim 2 recites the limitation "the actual value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Furthermore, it is unclear what the difference is between this value and the previously recited “the measurement result” in claim 1, lines 19 and 25 would be.  
Claim 5 recites “a spinning position” in line 3.  It is unclear to which spinning position the claim refers.  Perhaps the claim is meant to be read as “each spinning position” or “one of the plurality of spinning positions”?
Claim 5 recites “a handling unit” in line 3.  It is unclear to which handling unit the claim refers.  The examiner is interpreting “a handling unit” as “each handling unit” or “one of the handling units”. 
The term "near" in claim 7 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a What one person may consider “near” to the air flow main duct another may consider as “far”.
The term "near" in claim 7 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may consider “near” to the air flow main duct another may consider as “far”.
The term "near" in claim 11 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may consider “near” to the air flow main duct another may consider as “far”.
The term "near" in claim 12 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may consider “near” to the air flow main duct another may consider as “far”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732